In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-18V
                                         UNPUBLISHED


    MARIE T. HAUFLE,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: June 15, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

      On January 3, 2019, Marie T. Haufle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she was administered the influenza vaccine on
October 2, 2017, and thereafter suffered Guillain-Barre Syndrome (GBS), which was
caused-in-fact by the flu vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On June 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, it is Respondent’s position that “[P]etitioner suffered from GBS, and

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
that she has satisfied the criteria set forth in the revised Vaccine Injury Table (Table)
and the Qualifications and Aids to Interpretation (“QAI”), which afford her a presumption
of vaccine causation if the onset of GBS occurs between three and forty-two days after
a seasonal flu vaccination and there is no more likely alternative diagnosis and no
apparent alternative cause.” Id. at 9. Respondent further agrees that the scope of
damages to be awarded is limited to Petitioner’s GBS and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2